DETAILED ACTION
This action is responsive to the Application filed on 06/02/2021. Claims 1-20 are pending in the case. Claims 1 and 11 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Notes
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Drawings
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The substitute specification filed 03/01/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: a clean copy of the full/entire substitute specification and a marked-up copy of the full/entire substitute specification have not been supplied.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: “a. displaying contextual keywords with corresponding associated or related or contextual one or more types of user actions, reactions, call-to-actions, relations, activities and interactions for user selection, wherein displaying contextual keywords based on monitored and tracked user device current location and place, check-in place and place associated activities and keywords, triggering of particular events and executing of associated rules, user preferences and privacy settings, requirement specifications, search queries, identified keywords from user status, search query specific keywords, shared by connected users, current trend, ranked keywords, user inputted keywords, identified keywords from recognized object or code based on scanned data received from user, identified keywords from received user voice data, participated or current place associated event related keywords, identified activities related or associated keywords, identified keywords based on interaction of user with one or more type of entities, identification of transaction and associated data and keywords and one or more types of data or digital content related to user and any combination thereof”.
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).

Claim Objections
Claims 1-20 are objected to because the claims are generally narrative, they appear to be a literal translation into English from a foreign document, and are replete with grammatical and idiomatic errors, including: missing articles (“a,” “an,” “the,” etc. before introducing a claim limitation for the first time), double inclusion/antecedent basis issues (introducing the same claim limitation again after it had already been introduced earlier in the claim or in a parent claim), lack of antecedent issues (parting from a premise that a claim had already been introduced when it has not, such as referring to a claim limitation as “the [term]” when there was no prior formal introduction for “a [term]”), and/or unclear/confusing wording/metes and bounds (e.g. jumbling up and/or mixing and matching many term possibilities with multiple “or”s within the same clause while mixing and matching them with alternating functionalities). See, for example:
Claim 1:
Lines 2-4 recite “displaying contextual keywords with corresponding associated or related or contextual one or more types of user actions, reactions, call-to-actions, relations, activities and interactions for user selection,” which intermixes too many “or” or “and” alternatives to the point where it is hard to establish the actual metes and bounds of the intended limitations
Line 5 improperly reintroduces “contextual keywords.” 
In lines 5-7, the limitations of “monitored and tracked user device current location and place, check-in place and place associated activities and keywords” are replete with grammar issues, missing commas, and missing articles for newly-introduced terms.
Line 9 recites the limitation “search query specific keywords” where “search query-specific keywords” was apparently intended.
Line 10 recites the limitation “current trend” where “a current trend” was apparently intended.
Line 10 also recites the limitation “user inputted” where “user-inputted” was apparently intended.
Lines 11, 12, 14 and improperly reintroduce “identified keywords.” 
The limitation “the event of selection of keywords” in line 18 lacks proper antecedent basis.
The phrases “with unique identity of user” in lines 18-19 and 20 appears to be a literal translation into English from a foreign language/document and are replete with grammatical and idiomatic errors. Applicant is respectfully reminded that a first introduction of a limitation should be preceded by a proper introductory article (“a” or “an”) and all subsequent recitations that were intended to refer to a prior introduction should exactly duplicate the introduced nomenclature choice albeit with clear indicators such as the word “said” or a “the” article.
The limitation “the event of selection of keyword associated action” in lines 19-20 lacks proper antecedent basis. Applicant is also respectfully advised that with respect to limitations like “in the event of” (see lines 18-20), the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, as currently claimed, the conditional statement introduced by and/or directly following the term “in the event of” does not appear to carry considerable patentable weight for the purposes of prior art analysis. See “Contingent Limitations” in MPEP § 2111.04, subsection II and/or MPEP § 2143.03.
Lines 20-22 recite “store data related to selected type of user actions, reactions, call-to-actions, relations, activities and interactions.” Not only are the metes and bounds unclear with respect to what being “related to” the recited limitations is concerned, but also the phrase “store data related to selected type of user actions” is replete with grammatical issues (for example, missing articles for the “selected type of user actions” limitations).
Claim 2:
“types of actions” in line 1, “call-to-actions controls” in lines 1-2, as well as the “follow, connect, share contact information, purchase, book, order, chat, call, participate in deal, claim offer, redeem offer, get appointment, search, bookmark, install, share, refer, view one or more types of contents including videos, photos, blogs, posts, messages, news, location information, reviews, profile, products and services details, and map and direction” limitations throughout lines 2-6 are all missing a corresponding article (e.g. “a,” “an,” or “the” depending on if the term in question is newly introduced or previously presented). Applicant is also respectfully advices to reevaluate the tense in which these elements are drafted (for example, if they were intended to refer to actions or verbs, then perhaps ending them in “ing” would plausibly be more appropriate).
The multiple “and” instances in the phrase “products and services details, and map and direction” in line 6 makes it unclear which terms are separate refer to separate concepts or which ones refer to unified concepts.
 Claim 9:
The limitation “keyword(s) associated one or more types of data” in lines 1-2 is clearly missing the word “with” between the words “associated” and “one.”
Claim 10:
The limitation “wherein displaying keywords associated or related one or more types of contents including” in lines 1-2 is not only clearly missing the word “to” or “with” between the words “related” and “one,” but also the improper use/conjugation of the word “including” in this instance with respect to its surrounding limitations. 
Claim 11:
Lines 2-4 recite “displaying contextual keywords with corresponding associated or related or contextual one or more types of user actions, reactions, call-to-actions, relations, activities and interactions for user selection,” which intermixes too many “or” or “and” alternatives to the point where it is hard to establish the actual metes and bounds of the intended limitations
Line 5 improperly reintroduces “contextual keywords.” 
In lines 5-7, the limitations of “monitored and tracked user device current location and place, check-in place and place associated activities and keywords” are replete with grammar issues, missing commas, and missing articles for newly-introduced terms.
Line 9 recites the limitation “search query specific keywords” where “search query-specific keywords” was apparently intended.
Line 10 recites the limitation “current trend” where “a current trend” was apparently intended.
Line 10 also recites the limitation “user inputted” where “user-inputted” was apparently intended.
Lines 11, 12, and 14 improperly reintroduce “identified keywords.” 
The limitation “the event of selection of keywords” in line 18 lacks proper antecedent basis.
The phrases “with unique identity of user” in lines 18-19 and 20 appears to be a literal translation into English from a foreign language/document and are replete with grammatical and idiomatic errors. Applicant is respectfully reminded that a first introduction of a limitation should be preceded by a proper introductory article (“a” or “an”) and all subsequent recitations that were intended to refer to a prior introduction should exactly duplicate the introduced nomenclature choice albeit with clear indicators such as the word “said” or a “the” article.
The limitation “the event of selection of keyword associated action” in lines 19-20 lacks proper antecedent basis. Applicant is also respectfully advised that with respect to limitations like “in the event of” (see lines 18-20), the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, as currently claimed, the conditional statement introduced by and/or directly following the term “in the event of” does not appear to carry considerable patentable weight for the purposes of prior art analysis. See “Contingent Limitations” in MPEP § 2111.04, subsection II and/or MPEP § 2143.03.
Lines 20-22 recite “store data related to selected type of user actions, reactions, call-to-actions, relations, activities and interactions.” Not only are the metes and bounds unclear with respect to what being “related to” the recited limitations is concerned, but also the phrase “store data related to selected type of user actions” is replete with grammatical issues (for example, missing articles for the “selected type of user actions” limitations).
Claim 12:
The limitations “The computer-implemented system of claim 11” in line 1 lack proper antecedent basis because claim 11 is not a system claim, but a copy of claim 1 (a method claim).
“types of actions” in line 1, “call-to-actions controls” in lines 1-2, as well as the “follow, connect, share contact information, purchase, book, order, chat, call, participate in deal, claim offer, redeem offer, get appointment, search, bookmark, install, share, refer, view one or more types of contents including videos, photos, blogs, posts, messages, news, location information, reviews, profile, products and services details, and map and direction” limitations throughout lines 2-6 are all missing a corresponding article (e.g. “a,” “an,” or “the” depending on if the term in question is newly introduced or previously presented). Applicant is also respectfully advices to reevaluate the tense in which these elements are drafted (for example, if they were intended to refer to actions or verbs, then perhaps ending them in “ing” would plausibly be more appropriate).
The multiple “and” instances in the phrase “products and services details, and map and direction” in line 6 makes it unclear which terms are separate refer to separate concepts or which ones refer to unified concepts.
Claim 13:
The limitations “The computer-implemented system of claim 11” in line 1 lack proper antecedent basis because claim 11 is not a system claim, but a copy of claim 1 (a method claim).
Claim 14:
The limitations “The computer-implemented system of claim 11” in line 1 lack proper antecedent basis because claim 11 is not a system claim, but a copy of claim 1 (a method claim).
Claim 15:
The limitations “The computer-implemented system of claim 11” in line 1 lack proper antecedent basis because claim 11 is not a system claim, but a copy of claim 1 (a method claim).
Claim 16:
The limitations “The computer-implemented system of claim 11” in line 1 lack proper antecedent basis because claim 11 is not a system claim, but a copy of claim 1 (a method claim).
Claim 17:
The limitations “The computer-implemented system of claim 11” in line 1 lack proper antecedent basis because claim 11 is not a system claim, but a copy of claim 1 (a method claim).
Claim 18:
The limitations “The computer-implemented system of claim 11” in line 1 lack proper antecedent basis because claim 11 is not a system claim, but a copy of claim 1 (a method claim).
 Claim 19:
The limitations “The computer-implemented system of claim 11” in line 1 lack proper antecedent basis because claim 11 is not a system claim, but a copy of claim 1 (a method claim).
The limitation “keyword(s) associated one or more types of data” in lines 1-2 is clearly missing the word “with” between the words “associated” and “one.”
Claim 20:
The limitations “The computer-implemented system of claim 11” in line 1 lack proper antecedent basis because claim 11 is not a system claim, but a copy of claim 1 (a method claim).
The limitation “wherein display keywords associated or related one or more types of contents including” in lines 1-2 does not only improperly  recite the word “display” and clearly omits the word “to” or “with” between the words “related” and “one,” but also the improper use/conjugation of the word “including” in this instance with respect to its surrounding limitations. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Note, for example, the mixing and matching of terms in step “a” of independent claims 1 and 11 (e.g. “a. displaying contextual keywords with corresponding associated or related or contextual one or more types of user actions, reactions, call-to-actions, relations, activities and interactions for user selection, wherein displaying contextual keywords based on monitored and tracked user device current location and place, check-in place and place associated activities and keywords, triggering of particular events and executing of associated rules, user preferences and privacy settings, requirement specifications, search queries, identified keywords from user status, search query specific keywords, shared by connected users, current trend, ranked keywords, user inputted keywords, identified keywords from recognized object or code based on scanned data received from user, identified keywords from received user voice data, participated or current place associated event related keywords, identified activities related or associated keywords, identified keywords based on interaction of user with one or more type of entities, identification of transaction and associated data and keywords and one or more types of data or digital content related to user and any combination thereof”), which were presented as is without either proper grammar, coherent intermixing of the purported functionalities, and/or clear demarcation of the claims’ actual/intended metes and bounds. These issues result in the claims being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example:
Claim 1:
In lines 4-7, the notion(s) of “wherein displaying contextual keywords based on monitored and tracked user device current location and place, check-in place and place associated activities and keywords” lack(s) proper antecedent basis since the prior precedent for displaying contextual keywords (introduced in line 2) contained none of the “based on” conditions.
Similarly, it is unclear whether the “triggering” steps starting in line 7 (which in itself is indefinite since it is unclear where said triggering steps were intended to end) were intended to be based on the preceding “wherein displaying contextual keywords …” steps in lines 4-7, or on something else entirely.
The terms “shared by connected users” in line 10 is indefinite because it is unclear as to what is meant and/or how it is connected to its preceding limitations.
The limitations “identified keywords from recognized object or code based on scanned data received from user, identified keywords from received user voice data, participated or current place associated event related keywords, identified activities related or associated keywords, identified keywords based on interaction of user with one or more type of entities, identification of transaction and associated data and keywords and one or more types of data or digital content related to user and any combination thereof” in lines 11-17 are indefinite because it is unclear as to what is meant and/or how it is connected to its preceding limitations, and they are so replete with grammatical and idiomatic errors that it is difficult to ascertain what was actually meant to be covered by these aspects.
The limitations “in the event of selection of keywords store and associate keywords with unique identity of user and in the event of selection of keyword associated action, associate keywords with unique identity of user and store data related to selected type of user actions, reactions, call-to-actions, relations, activities and interactions” in lines 18-22 are also indefinite because it is unclear as to what is meant and/or how it is connected to its preceding limitations, and they are so replete with grammatical and idiomatic errors that it is difficult to ascertain what was actually meant to be covered by these aspects. For example, in lines 18 and 20, the three re-inclusions of the term “keywords” introduce indefiniteness concerns since it is unclear whether each intended to refer to brand new “keywords” instances or to one (of the many) previously-presented keywords limitations.  
Claim 2:
It is unclear whether the limitations “types of actions and call-to-actions controls” in lines 1-2 lack proper antecedent basis, and their use in this case introduces indefiniteness concerns, since it appears that their precedence was implied (which is unclear due to the vast amount of issues presented above).
Since the claims mix and match different “types” (including “actions” and “call-to-actions controls”) with multiple elements intermingled with concatenated “and” conjunctions, it is unclear whether the elements were instead intended to be alternative in nature, whether all elements were required for at least one of the “types,” or whether all elements were required for both “types.”
Claim 3:
It is unclear whether the limitations “types of reactions and reactions controls” in lines 1-2 lack proper antecedent basis, and their use in this case introduces indefiniteness concerns, since it appears that their precedence was implied (which is unclear due to the vast amount of issues presented above).
Due to the fact that line 3 is missing an ending conjunction (e.g. the word “and” or “or”) before the last element, it is unclear whether all elements are required, or whether they were alternative in nature. 
Claim 4:
It is unclear whether the limitation “types of relations” in line 1 lacks proper antecedent basis, and their use in this case introduces indefiniteness concerns, since it appears that their precedence was implied (which is unclear due to the vast amount of issues presented above).
Due to the fact that line 4 is missing an ending conjunction (e.g. the word “and” or “or”) before the last element, it is unclear whether all elements are required, or whether they were alternative in nature. 
Claim 5:
It is unclear whether the limitation “types of activities” in line 1 lacks proper antecedent basis, and their use in this case introduces indefiniteness concerns, since it appears that their precedence was implied (which is unclear due to the vast amount of issues presented above).
Due to the fact that line 4 is missing an ending conjunction (e.g. the word “and” or “or”) before the last element, it is unclear whether all elements are required, or whether they were alternative in nature. 
Claim 6:
Claim 6 is indefinite as being incomplete for omitting essential steps, such omission amounting to a gap between the steps (e.g. between the “wherein” clause and the jump to the intended results without a sensible interconnection to the steps/elements of the parent claim. See MPEP § 2172.01.
Claim 7:
Claim 7 is indefinite as being incomplete for omitting essential steps, such omission amounting to a gap between the steps (e.g. between the “enable” clauses in lines 1 and 2 and the jump to their corresponding intended results without a sensible interconnection to the steps/elements of the parent claim. See MPEP § 2172.01.
Claim 8:
The limitation “user data” in line 1 lacks proper antecedent basis, and its use in this case introduces indefiniteness concerns, since it appears that its precedence was improperly implied (which is unclear due to the vast amount of issues presented above).
The term "like" in lines 3 and 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Similarly, the phrase "and like" in line 4 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and (the) like"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
Due to the fact that the many lists of elements in the claim are missing an ending conjunction (e.g. the word “and” or “or”) before the last element, it is unclear whether all elements (in each list, if there is more than one) are required, or whether they were alternative in nature.
Claim 9:
The limitation “keyword(s) associated one or more types of data” in lines 1-2 (in addition to clearly missing the word “with” between the words “associated” and “one”) lacks proper antecedent basis, and its use in this case introduces indefiniteness concerns, since it appears that its precedence was improperly implied (which is unclear due to the vast amount of issues presented above).
The jumbled nature in which many of the limitations are mixed and matched with alternating “ands” or “ors” renders the claim indefinite because it makes objectively ascertaining the metes and bounds of the overall claims an impossible task as currently drafted.
Claim 10:
It is unclear whether the limitation “keywords associated or related one or more types of contents” in lines 1-2 lacks (or improperly duplicates) antecedent basis, and thus their use in this case introduces indefiniteness concerns, since it appears that their precedence was implied (which is unclear due to the vast amount of issues presented above).
Due to the fact that line 5 is missing an ending conjunction (e.g. the word “and” or “or”) before the last element, it is unclear whether all elements are required, or whether they were alternative in nature. 
Claim 11:
In lines 4-7, the notion(s) of “wherein displaying contextual keywords based on monitored and tracked user device current location and place, check-in place and place associated activities and keywords” lack(s) proper antecedent basis since the prior precedent for displaying contextual keywords (introduced in line 2) contained none of the “based on” conditions.
Similarly, it is unclear whether the “triggering” steps starting in line 7 (which in itself is indefinite since it is unclear where said triggering steps were intended to end) were intended to be based on the preceding “wherein displaying contextual keywords …” steps in lines 4-7, or on something else entirely.
The terms “shared by connected users” in line 10 is indefinite because it is unclear as to what is meant and/or how it is connected to its preceding limitations.
The limitations “identified keywords from recognized object or code based on scanned data received from user, identified keywords from received user voice data, participated or current place associated event related keywords, identified activities related or associated keywords, identified keywords based on interaction of user with one or more type of entities, identification of transaction and associated data and keywords and one or more types of data or digital content related to user and any combination thereof” in lines 11-17 are indefinite because it is unclear as to what is meant and/or how it is connected to its preceding limitations, and they are so replete with grammatical and idiomatic errors that it is difficult to ascertain what was actually meant to be covered by these aspects.
The limitations “in the event of selection of keywords store and associate keywords with unique identity of user and in the event of selection of keyword associated action, associate keywords with unique identity of user and store data related to selected type of user actions, reactions, call-to-actions, relations, activities and interactions” in lines 18-22 are also indefinite because it is unclear as to what is meant and/or how it is connected to its preceding limitations, and they are so replete with grammatical and idiomatic errors that it is difficult to ascertain what was actually meant to be covered by these aspects. For example, in lines 18 and 20, the three re-inclusions of the term “keywords” introduce indefiniteness concerns since it is unclear whether each intended to refer to brand new “keywords” instances or to one (of the many) previously-presented keywords limitations.  
Claim 12:
It is unclear whether the limitations “types of actions and call-to-actions controls” in lines 1-2 lack proper antecedent basis, and their use in this case introduces indefiniteness concerns, since it appears that their precedence was implied (which is unclear due to the vast amount of issues presented above).
Since the claims mix and match different “types” (including “actions” and “call-to-actions controls”) with multiple elements intermingled with concatenated “and” conjunctions, it is unclear whether the elements were instead intended to be alternative in nature, whether all elements were required for at least one of the “types,” or whether all elements were required for both “types.”
Claim 13:
It is unclear whether the limitations “types of reactions and reactions controls” in lines 1-2 lack proper antecedent basis, and their use in this case introduces indefiniteness concerns, since it appears that their precedence was implied (which is unclear due to the vast amount of issues presented above).
Due to the fact that line 3 is missing an ending conjunction (e.g. the word “and” or “or”) before the last element, it is unclear whether all elements are required, or whether they were alternative in nature. 
Claim 14:
It is unclear whether the limitation “types of relations” in line 1 lacks proper antecedent basis, and their use in this case introduces indefiniteness concerns, since it appears that their precedence was implied (which is unclear due to the vast amount of issues presented above).
Due to the fact that line 4 is missing an ending conjunction (e.g. the word “and” or “or”) before the last element, it is unclear whether all elements are required, or whether they were alternative in nature. 
Claim 15:
It is unclear whether the limitation “types of activities” in line 1 lacks proper antecedent basis, and their use in this case introduces indefiniteness concerns, since it appears that their precedence was implied (which is unclear due to the vast amount of issues presented above).
Due to the fact that line 4 is missing an ending conjunction (e.g. the word “and” or “or”) before the last element, it is unclear whether all elements are required, or whether they were alternative in nature. 
Claim 16:
Claim 16 is indefinite as being incomplete for omitting essential steps, such omission amounting to a gap between the steps (e.g. between the “wherein” clause and the jump to the intended results without a sensible interconnection to the steps/elements of the parent claim. See MPEP § 2172.01.
Claim 17:
Claim 17 is indefinite as being incomplete for omitting essential steps, such omission amounting to a gap between the steps (e.g. between the “enable” clauses in lines 1 and 2 and the jump to their corresponding intended results without a sensible interconnection to the steps/elements of the parent claim. See MPEP § 2172.01.
Claim 18:
The limitation “user data” in line 1 lacks proper antecedent basis, and its use in this case introduces indefiniteness concerns, since it appears that its precedence was improperly implied (which is unclear due to the vast amount of issues presented above).
The term "like" in lines 3 and 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Similarly, the phrase "and like" in line 4 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and (the) like"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
Due to the fact that the many lists of elements in the claim are missing an ending conjunction (e.g. the word “and” or “or”) before the last element, it is unclear whether all elements (in each list, if there is more than one) are required, or whether they were alternative in nature.
Claim 19:
The limitation “keyword(s) associated one or more types of data” in lines 1-2 (in addition to clearly missing the word “with” between the words “associated” and “one”) lacks proper antecedent basis, and its use in this case introduces indefiniteness concerns, since it appears that its precedence was improperly implied (which is unclear due to the vast amount of issues presented above).
The jumbled nature in which many of the limitations are mixed and matched with alternating “ands” or “ors” renders the claim indefinite because it makes objectively ascertaining the metes and bounds of the overall claims an impossible task as currently drafted.
Claim 20:
It is unclear whether the limitation “keywords associated or related one or more types of contents” in lines 1-2 lacks (or improperly duplicates) antecedent basis, and thus their use in this case introduces indefiniteness concerns, since it appears that their precedence was implied (which is unclear due to the vast amount of issues presented above).
Due to the fact that line 5 is missing an ending conjunction (e.g. the word “and” or “or”) before the last element, it is unclear whether all elements are required, or whether they were alternative in nature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818. The examiner can normally be reached Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALVARO R. CALDERON IV
Examiner
Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173